UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 September 4, 2012 Date of Report (Date of earliest event reported) CAI International, Inc. (Exact name of registrant as specified in charter) Delaware 001-33388 94-3109229 (State or other jurisdiction of incorporation) (Commission File Number) (I. R. S.Employer Identification No.) Steuart Tower, 1 Market Plaza, Suite 900, San Francisco, CA 94105 (Address of principal executive offices, including ZIP Code) Registrant’s telephone number, including area code:(415) 788-0100 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 4, 2012, Nadine Teixeira announced her resignation as Vice President, International Legal Affairs and Secretary of CAI International, Inc. (the “Company”).Ms. Teixeira will provide transition services to the Company through the end of the year and the Company intends to enter into a separation agreement with Ms. Teixeira. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 7, 2012 CAI INTERNATIONAL , INC /s/Victor Garcia Victor Garcia Chief Executive Officer
